DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth [US 2015/0170514] in view of Fowe [US 2018/03774346].

Per claim 1.  Stenneth discloses a method for generating traffic data indicative of traffic volume and/or traffic density (e.g. frequency of probe vehicles or travelers) within a navigable network in an area covered by an electronic map, the electronic map comprising a plurality of segments (e.g. 420a-420d) [Fig. 13] representing navigable elements of the navigable network [para. 0005-0006], the method comprising: 
obtaining positional data (e.g. geographic location) relating to the movement of a plurality of devices (e.g. mobile devices 122) along the navigable elements represented by the segments of the electronic map [para. 0024 and 0046];  
determining, using at least positional data (e.g. geographic location) relating to one or more congested segments (e.g. 420a) within a spatial sliding window (430) {region} (e.g. road way 400) of the navigable network [Fig. 13], an estimate of one or more average penetration rate(s) for the segment (e.g. average speed of probe vehicles/travelers in each road segments over a determined time period) [para. 0052-0053]; 
determining, based on the obtained positional data, a sample volume (e.g. a historical data or threshold based) [para. 0049 and 0059] for a non-congested segment within the segment (e.g. shown at para. 0055-0056) (e.g. regular traffic event is considered as non-congested); and 
estimating, using the determined sample volume (e.g. a historical data or threshold based) and a selected one of the average penetration rate(s) for the region (e.g. speed bucket), a traffic volume and/or traffic density (e.g. frequency bucket) for the non-congested segment [shown at Fig. 11, Table and para. 0055-0056], Stenneth does not explicitly mention the determining, using at least positional data relating to one or more congested segments within a region for the navigable network.  Fowe teaches an estimation of speed signs which cited “user may select a particular location on a map or a route may be calculated that includes multiple road segments. Any of these locations may be describes as a point or coordinate pair (e.g., longitude and latitude) or a region such as a polyline or bounding box. The region may correspond to a route, a neighborhood, or a town. The region may be selected manually by drawing the polyline.” [para. 0092-0093].  Thus, the region of the navigable network can be selected to be determined.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a region of the navigable network for traffic estimation as taught by Fowe to the system of Stenneth above, for the benefit of convenience, so that user be able to identify the traffic condition at an expand region, that user can make decision ahead the event. 

Per claim 2.  Stenneth described all the limitations above, except for not explicitly mention the determining a sample volume for a non-congested segment within the group based on the obtained positional data for that segment,  Fowe teaches an estimation of speed signs which cited “user may select a particular location on a map or a route may be calculated that includes multiple road segments. Any of these locations may be describes as a point or coordinate pair (e.g., longitude and latitude) or a region such as a polyline or bounding box. The region may correspond to a route, a neighborhood, or a town. The region may be selected manually by drawing the polyline.” [para. 0092-0093].  Thus, the group of segments within the region can be selected to be determined.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a group of segments for traffic estimation as taught by Fowe to the system of Stenneth above, for the benefit of convenience, so that user be able to identify the traffic condition at an expand region for the purpose of making decision ahead the event. 

Per claim 3. Stenneth and Fowe made obvious above, Fowe further teaches that the group of segments comprises a plurality of segments falling within a selected geographical area [para. 93].

Per claim 4. Stenneth and Fowe made obvious above, Fowe further teaches the segments within the group of segments further share one or more attributes (e.g. rural areas and urban areas) [para. 93].

Per claim 6.  Stenneth and Fowe made obvious above, Stenneth shows speed estimated with a respective time period for vehicle probe travelling on road 400 with segments [see Fig. 13] and Fowe further teaches a group of  segments within the region [para. 93].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a group of segments for traffic estimation as taught by Fowe to the system of Stenneth above, for the benefit of convenience, so that user be able to identify the traffic condition at an expand region for the purpose of making decision ahead the event. 

Per claim 7.  Stenneth and Fowe made obvious above, Stenneth shows “the data is computed based on probes that are archived over several days, wherein each point in the curve represents the arithmetic mean for that hour and the error bars represent the standard deviation. For each segment, the mean and standard deviation of the frequency is computed and cached for each time period.” [para. 0054]. 

Per claim 8. Stenneth and Fowe made obvious above, except for not explicitly mention of estimates of the average penetration rates for a plurality of different groups of segments within the region. Fowe taught estimate traffic in expand region as described above, Stenneth shows “FIG. 13, probe data collected within the spatial sliding window 430 provides frequency, speed, and heading data for lanes 1, 2, and 3. No real time probe data has been provided for lane 3. Based on the machine learning algorithm or the threshold based system, this may imply that lane 3 is closed at that road location, that an incident has occurred at some point within or before the spatial sliding window 430, or that no vehicle can utilize the lane.”  [para. 65].  That, the probe data within any segments can be collected, as the expand region is selected.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that any appropriate vehicle probes within the selected region can be collected and taken in an account for estimate traffic volumes and average penetration rates, for the advantage of increasing the accuracy of estimation, because longer monitoring distance would provide better evident of traffic congestion event.  

Per claim 9. Stenneth and Fowe made obvious above,  Fowe further teaches a display (100) for displaying the estimated average speed to user [Fig 2], except for not explicitly mention of display the estimated traffic volume or density.  As long as, the display is displayed the estimated information related to the traffic condition (e.g. speed), the display is configurable to display the estimated traffic volume, since the traffic volume is a data related to traffic condition.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the traffic volume information can be programmed to display to user, for the purpose of alternative information to user. 

Per claim 10. Stenneth discloses a system comprising one or more processors (300) and a memory (301), the one or more processors being arranged to generate traffic data indicative of traffic volume and/or traffic density (e.g. frequency of probe vehicles or travelers) within a navigable network in an area covered by an electronic map, the electronic map comprising a plurality of segments (e.g. 420a-420d) [Fig. 13] representing navigable elements of the navigable network [para. 5-6] the one or more processors being configured to: 
obtain positional data (e.g. geographic location) relating to the movement of a plurality of devices (e.g. mobile devices 122) along the navigable elements represented by the segments of the electronic map [para. 0024 and 0046];  
determine, using at least positional data (e.g. geographic location) relating to one or more congested segments (e.g. 420a) within a spatial sliding window (430) {region} (e.g. road way 400) of the navigable network [Fig. 13], an estimate of one or more average penetration rate(s) for the segment (e.g. average speed of probe vehicles/travelers in each road segments over a determined time period) [para. 0052-0053]; 
determine, based on the obtained positional data, a sample volume (e.g. a historical data or threshold based) [para. 0049 and 0059] for a non-congested segment within the segment (e.g. shown at para. 0055-0056) (e.g. regular traffic event is considered as non-congested); and 
estimate, using the determined sample volume (e.g. a historical data or threshold based) and a selected one of the average penetration rate(s) for the region (e.g. speed bucket), a traffic volume and/or traffic density (e.g. frequency bucket) for the non-congested segment [shown at Fig. 11, Table and para. 0055-0056], Stenneth does not explicitly mention the determining, using at least positional data relating to one or more congested segments within a region for the navigable network.  Fowe teaches an estimation of speed signs which cited “user may select a particular location on a map or a route may be calculated that includes multiple road segments. Any of these locations may be describes as a point or coordinate pair (e.g., longitude and latitude) or a region such as a polyline or bounding box. The region may correspond to a route, a neighborhood, or a town. The region may be selected manually by drawing the polyline.” [para. 0092-0093].  Thus, the region of the navigable network can be selected to be determined.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a region of the navigable network for traffic estimation as taught by Fowe to the system of Stenneth above, for the benefit of convenience, so that user be able to identify the traffic condition at an expand region, that user can make decision ahead the event. 
Per claim 11.  The claimed of limitations of a non-transitory computer readable medium, comprising instructions which, when read by a computing device, cause the computing device to operate according to the method of claim 1, are similar to those in method claim 1 above, that the rejection would be in the same manner. 

Per claim 12.  The limitations are similar to those in claim 2 above, that the rejection would be in the same manner. 
Per claim 13.  The limitations are similar to those in claim 3 above, that the rejection would be in the same manner. 
Per claim 14.  The limitations are similar to those in claim 4 above, that the rejection would be in the same manner. 
Per claim 16.  The limitations are similar to those in claim 6 above, that the rejection would be in the same manner. 
Per claim 17.  The limitations are similar to those in claim 7 above, that the rejection would be in the same manner. 
Per claim 18.  The limitations are similar to those in claim 8 above, that the rejection would be in the same manner. 
Per claim 19.  The limitations are similar to those in claim 9 above, that the rejection would be in the same manner. 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth  in view of Fowe and further in view of Macfarlane [US 2016/0379489].

Per claim 5. Stenneth and Fowe made obvious above, except for not explicitly mention of one or more direct measurements of traffic volume and/or traffic density in determining an estimate of one or more average penetration rates for the region.  Macfarlane teaches a free-flow speed for a link segment, which suggests that “Probe data may be collected from vehicle mounted sensors, GPS-enabled devices (e.g. smart phones), road sensors, traffic cameras, traffic reports, witnesses, and/or the like.” [para. 0045].  It would have been obvious to  one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the direct measurements of traffic volume from road sensors as taught by Macfarlane to the combination above, for the benefit of convenience and accuracy, because the road sensors can be an alternative or additional feature for collecting vehicle probe information while traveling. 

Per claim 15.  The limitations are similar to those in claim 5 above, that the rejection would be in the same manner. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth  in view of Fowe and further in view of Downs et al. [US 2007/0208501; Downs].

Per claim 20. Stenneth and Fowe made obvious above, except for not explicitly mention that each average penetration rate is a value representing a percentage of vehicles from with positional data is being or was collected.  Downs teaches an assessing road traffic condition system including an indicate the average percentage of vehicles occupancy for the road segment during the period of time (e.g. percentage of vehicles positioning at a particular road segment for a period of time) [see Figs. 6-7 and para. 95-96].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the percentage value to the average penetration rate data as taught by Downs to the combination, for the advantage of easy identify the traffic condition, because the percentage of traffic flow or congestion indication shows driver the degree of traffic congestion. 

Response to Arguments
6.	Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.
Applicant argued: independent claim 1, from pages 8-11 repeatedly mentions that Stenneth merely describes map matching probe data in preparation for training a machine learning model to recognize features in traffic properties, but not describe the determining an average penetration rates for congested segments for a region.  
 
Examiner disagreed:  As addressed in the rejection above, Stenneth used map-matching process to determine the exactly of each probe (e.g. vehicle) location on a particular geographic road.  The machine learning algorithm determines a “threshold base data” based on the averaging speed of the number vehicles collected from the number of probe data samples (e.g. frequency of probe vehicles), with average of frequency, speed and heading of vehicles in each road segment, machine learning algorithm defines the trend of vehicle in each road segment [as cited at para. 52 and 56].  Thus, the trend of the calculated properties for each road segment for each period of time is an estimate of average  penetration rate for the region (e.g. the crowding level of vehicles) and based on the trend of properties the traffic condition for each road segment can be determined.   
Furthermore, in specification of instant application (e.g. Pub. 2021/0020034) at paragraph [0042-0043] Applicant merely describes the estimate for average penetration rates: “A penetration rate for a congested segment can be determined using the obtained positional data relating to devices travelling along that segment. In particular, the penetration rate for a congested segment can be determined from the observed collective speed of devices travelling along that segment. For instance, using a known relationship between traffic volume and density for congested conditions it is possible to estimate the traffic volume for a congested segment from the observed collective speed of devices travelling along that segment. The observed collective speed for the segment can be obtained from the positional data for one or more (and preferably a plurality of) devices travelling along that segment, e.g. by considering the change in position of the devices over time. From the determined traffic volume, along with the number of probe counts within a given time interval (i.e. the “sample volume”), the penetration rate for the congested segment can thus be estimated.”  With that, the averaging penetration rate for the region can be determined by the machine learning algorithm processes the average of the frequency, speed and heading of vehicles travelling within a  particular road segment at a particular time period teaches by Stenneth, as described above. 

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685